DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 18 August 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action."
Response to Amendment
Receipt is acknowledged of an amendment filed 15 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 9, 10, 12, and 22-33 are pending.
Claims 9, 10, and 12 are amended.
Claims 1-8, 11, and 13-21 are canceled.
Claims 22-33 are new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Allowable Subject Matter
Claims 9, 10, 12, and 22-33 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 9 and 22: the subject matter of claims 9 and 22 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claims 9 and 22 include the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein a failure to detect the initial staple contact in the second segment causes the control circuit to stop the motor”.
The closest prior art to Shelton et al. (US Patent Publ. No. 2019/0350582) discloses a surgical stapling instrument 100 for use with a staple cartridge 25501 including a sled 25510 and staples, the surgical stapling instrument comprising a firing system comprising a motor; and a driving member 25503 operably coupled to the motor, wherein the motor is configured to cause the driving member to advance the sled to deploy the staples into tissue grasped by the surgical stapling instrument, and wherein the driving member is movable by the motor along a predefined firing path; a control circuit 1018 configured to detect a location of the sled along the firing path and adjust a motor control program based on the location of the sled, the firing path comprising a first segment defining acceptable initial sled-contact locations, and a second segment defining acceptable initial staple-contact locations, and wherein the control circuit is configured to detect an initial staple contact with the firing system by monitoring a parameter indicative of the electrical load of the motor.  
The difference between Shelton et al. and the claimed subject matter is that Shelton et al. does not disclose or teach a control circuit “wherein a failure to detect the initial staple contact in the second segment causes the control circuit to stop the motor”.  The difference between the claimed subject matter and Shelton et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Regarding independent claims 10 and 26: the subject matter of claims 10 and 26 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claims 10 and 26 include the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
	“wherein a failure to detect the initial staple contact in the second segment causes the control circuit to issue an alert”.
The closest prior art to Shelton et al. (US Patent Publ. No. 2019/0350582) discloses a surgical stapling instrument 100 for use with a staple cartridge 25501 including a sled 25510 and staples, the surgical stapling instrument comprising a firing system comprising a motor; and a driving member 25503 operably coupled to the motor, wherein the motor is configured to cause the driving member to advance the sled to deploy the staples into tissue grasped by the surgical stapling instrument, and wherein the driving member is movable by the motor along a predefined firing path; a control circuit 1018 configured to detect a location of the sled along the firing path and adjust a motor control program based on the location of the sled, the firing path comprising a first segment defining acceptable initial sled-contact locations, and a second segment defining acceptable initial staple-contact locations, and wherein the control circuit is configured to detect an initial staple contact with the firing system by monitoring a parameter indicative of the electrical load of the motor.  
The difference between Shelton et al. and the claimed subject matter is that Shelton et al. does not disclose or teach a control circuit “wherein a failure to detect the initial staple contact in the second segment causes the control circuit to issue an alert”.  The difference between the claimed subject matter and Shelton et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Regarding independent claims 12 and 30: the subject matter of claims 12 and 30 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claims 12 and 30 include the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein a failure to detect the sled along the firing path up to a predetermined threshold beyond the first segment and the second segment causes the control circuit to cause the motor to return to the home position range”.
  The closest prior art to Shelton et al. (US Patent Publ. No. 2019/0350582) discloses a surgical stapling instrument 100 for use with a staple cartridge 25501 including a sled 25510 and staples, the surgical stapling instrument comprising a firing system comprising a motor; and a driving member 25503 operably coupled to the motor, wherein the motor is configured to cause the driving member to advance the sled to deploy the staples into tissue grasped by the surgical stapling instrument, and wherein the driving member is movable by the motor along a predefined firing path; a control circuit 1018 configured to detect a location of the sled along the firing path and adjust a motor control program based on the location of the sled, the firing path comprising a first segment defining acceptable initial sled-contact locations, and a second segment defining acceptable initial staple-contact locations, and wherein the control circuit is configured to cause the firing system to retract the sled when the location of the sled is outside a home position range.  
The difference between Shelton et al. and the claimed subject matter is that Shelton et al. does not disclose or teach a control circuit “wherein a failure to detect the sled along the firing path up to a predetermined threshold beyond the first segment and the second segment causes the control circuit to cause the motor to return to the home position range”.  The difference between the claimed subject matter and Shelton et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7 September 2022